DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on 09 June 2022 is acknowledged.

Allowable Subject Matter
Claims 10-29 are allowed over the prior art of record. 
Regarding claim 10, Lai et al. US 2017/0194211 discloses a method comprising
providing a structure having a substrate 10, a source feature and a drain feature 25 over the substrate; forming a source contact hole 65 and a drain contact hole 65 that expose the source feature and the drain feature respectively Fig. 14; forming a source contact 71 and a drain contact 71 in the source contact hole and the drain contact hole respectively Fig. 16; forming an etch mask that covers the drain contact and exposes the source contact Fig. 21; removing the source contact through the etch mask, thereby reclaiming at least a portion of the source contact hole Fig. 21. Lai et al. discloses a first dielectric cap 80 in at least the portion of the source contact hole. Lai et al. does not disclose, teach or fairly suggests, after forming an etch mask that covers the drain contact and exposes the source contact Fig. 21; removing the source contact through the etch mask, thereby reclaiming at least a portion of the source contact hole, depositing a first dielectric cap 80  in at least the portion of the source contact hole.
	Regarding claim 16, the prior art of record neither anticipates nor renders obvious the combination of elements including forming an etch mask that exposes the first contact and covers the second contact; removing the first contact through the etch mask, resulting in a first trench over the first source/drain feature; depositing a first dielectric cap in the first trench; forming a first via over the second contact and electrically connected to the second contact; and forming a first interconnect structure over the first via and electrically connected to the first via, wherein the first dielectric cap isolates the first source/drain feature from the first interconnect structure.
Regarding claim 23, the prior art of record neither anticipates nor renders obvious the combination of elements including forming an etch mask that exposes a first one of the source and the drain contacts and covers a second one of the source and the drain contacts; removing the first one of the source and the drain contacts through the etch mask, thereby forming a first hole in the one or more dielectric layers; and depositing a first dielectric cap in the first hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898